Case 1:17-cr-00453-JKB Document 78 Filed 07/28/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

¥

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-17-453
ERIC EPSTEIN, *
Defendant. *
* * * * * % # * * * * *
MEMORANDUM ORDER

The Defendant Eric Epstein was sentenced to a period of 135 months’ imprisonment after
pleading guilty to Conspiracy to Commit Mail Fraud and Conspiracy to Defraud the Internal
Revenue Service. (ECF No. 58.) Epstein has served approximately 19 months and is currently
incarcerated at FCI Jesup, He has now filed a Motion to Reduce Sentence (ECF No. 70) in light
of the COVID-19 Pandemic Crisis. See In re: Court Operations Under the Exigent Circumstances
Created by COVID-19, Case 1:00-mc-00308, Standing Order 2020-05 (D. Md. Mar. 20, 2020).
No hearing is necessary. See Local Rules 105.6, 207 (D. Md. 2018). For the reasons set forth
below, the Motion will be DENIED.

Motions for compassionate release are governed pursuant to 18 U.S.C. § 3582(c)(1)(A).
Under this section, a district court may modify a convicted defendant’s sentence when
“extraordinary and compelling reasons warrant such a reduction” and the court has “consider[ed]
the factors set forth in section 3553(a) to the extent that they are applicable.” Jd. A defendant may
only move for compassionate release under § 3582(c)(1)(A) after he or she “has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the warden
Case 1:17-cr-00453-JKB Document 78 Filed 07/28/20 Page 2 of 6

of the defendant’s facility, whichever is earlier.’ Jd. Epstein filed a request with the warden of
his institution on April 20, 2020, and the government does not dispute that he has satisfied the
procedural requirements of § 3582(c)(1)(A). (See ECF No. 70, at 3.) Therefore, the Court must
determine: (1) whether “extraordinary and compelling reasons” exist which would warrant a
reduction in Epstein’s sentence; and (2) whether release is consistent with the factors set forth in
18 U,S.C. § 3553(a).
f= Extraordinary and Compelling Reasons

Under 28 U.S.C. § 994(t), the United States Sentencing Commission “shall describe what
should be considered extraordinary and compelling reasons for sentence reduction, including the
criteria to be applied and a list of specific examples.” The Commission has stated that
“extraordinary and compelling reasons” exist where: (1) a defendant has a terminal or serious
medical condition; (2) a defendant with deteriorating health is at least 65 years old and has served
ten years or 75% of his term of imprisonment; (3) certain family circumstances arise in which a
defendant must serve as a caregiver for minor children or a partner; or (4) the Bureau of Prisons
(“BOP”) determines other circumstances create “extraordinary and compelling reasons” for
sentence reduction. See U.S.S.G. § 1B1.13 emt. n.1(A}4D).

This mandate and policy statement, however, predate the passage of the First Step Act of
2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), “which was enacted to further increase the use
of compassionate release and which explicitly allows courts to grant such motions even when
B[OJP finds they are not appropriate.” United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C,
2019). This Court and many others have determined that under the First Step Act, “BOP is no
longer the exclusive arbiter of what constitutes other ‘extraordinary and compelling reasons,”” and

that courts may now “independently determine what constitutes other ‘extraordinary and
Case 1:17-cr-00453-JKB Document 78 Filed 07/28/20 Page 3 of 6

compelling reasons’ for compassionate release[.]” United States v. Richardson, Crim. No. JKB-
09-0288, 2020 WL 3267989, at *2 (D. Md. June 17, 2020). This Court likewise has held that
“medical conditions which make a defendant uniquely susceptible to complications from COVID-
19 create ‘extraordinary and compelling reasons’ to grant compassionate release pursuant to §
3582(c)(1)(A).” Jd. See also United States vy. Lewin, Crim. No. SAG-15-198, 2020 WL 3469516,
at *3 (D. Md. June 25, 2020) (A defendant can establish extraordinary and compelling reasons by
demonstrating that he “(1} has a condition that compellingly elevates his risk of becoming
seriously ill, or dying, from COVID-19, and (2) is more likely to contract COVID-19 in his
particular institution than if released.”).

The combination of Epstein’s health situation and the outbreak of COVID-19 at FCI Jesup
satisfies this standard. Epstein has identified several medical conditions which heighten his risk
of suffering from severe illness should he contract COVID-19: (1) he is 60 years old; (2) he suffers
from Chronic Obstructive Pulmonary Disease (COPD); and (3) he suffers from other medical
conditions, including hypertension, hyperlipidemia, peripheral neuropathy, sleep apnea, thyroid
issues, and a subcutaneous lesion. (ECF No. 70, at 1-2.) The CDC has confirmed that both
Epstein’s age and COPD are associated with a heightened risk of severe illness from COVID-19.
See Coronavirus Disease 2019 (COVID-19): People Who Are at Increased Risk for Severe Illness,
CTRS. FOR DISEASE CONTROL, https:/Avww.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.htm] (last accessed July 28, 2020). Additionally, the CDC has
identified hypertension as a condition that might be associated with a heightened risk of severe
illness, and the Court recognizes the possibility that at least some of Epstein’s other conditions
may further enhance his risk. In sum, there is no denying that Epstein is at a heightened risk of

severe illness.

 
Case 1:17-cr-00453-JKB Document 78 Filed 07/28/20 Page 4 of 6

Further, Epstein has demonstrated that he is at a substantially increased risk of contracting
COVID-19 at FCI Jesup, due to the ongoing outbreak at the facility. As of this writing, 256
inmates at FCI Jesup have tested positive for COVID-19-—a stark increase from 24 inmates when
Epstein submitted his supplemental memorandum on July 10 (ECF No. 75, at 1), and 196 inmates
when he submitted his reply memorandum on July 24 (ECF No. 77, at 2). See COVID-19 Cases,
BUREAU OF PRISONS, https://Awww.bop.gov/coronavirus/ (last accessed July 28, 2020). More
disturbingly, Epstein has reported that as of July 24, he was “being cohorted in a room with 77
other inmates” while awaiting the results of a COVID-19 test. (ECF No. 77, at 2.) Under these
circumstances, there appears to be a significant likelincod that Epstein has contracted COVID-19
or will in the near future. While Epstein’s medical conditions alone might not suffice, the
combination of these conditions and the situation at FCI Jesup constitutes an “extraordinary and
compelling” reason as required for the Court to consider compassionate release.

I. Section 3553(a) Factors

Having determined that Epstein has presented “extraordinary and compelling reasons”
supporting compassionate release, the Court must still consider whether the § 3553(a) factors
permit Epstein’s release. Section 3553(a) states that courts shall consider a variety of factors when
imposing a sentence, including: {1} [Defendant’s] personal history and characteristics; (2) his
sentence relative to the nature and seriousness of his offense; (3) the need fora sentence to provide
just punishment, promote respect for the law, reflect the seriousness of the offense, deter crime,
and protect the public; (4) the need for rehabilitative services; (5) theapplicable guideline sentence;
and (6) the need to avoid unwarranted sentencing disparities among similarly-situated defendants.”
United States y. Bryant, Crim. No. CCB-95-202-3, 2020 WL 2085471, at *4 (D. Md. Apr. 30,

2020).
Case 1:17-cr-00453-JKB Document 78 Filed 07/28/20 Page 5 of 6

The Court has reviewed the relevant factors and finds that the § 3553(a) factors do not
permit Epstein’s release at this time. Epstein was the leader and coordinator of a large-scale, multi-
year conspiracy which defrauded individuals and companies of more than fifty-million dollars. As
the Court noted during sentencing, the scheme was massive, involved extreme dishonesty, and was
very harmful to its many victims. (ECF No. 76-1, at 41.) The guidelines range applicable to
Epstein was 151-188 months, and the Court varied downward substantially in imposing a sentence
of 135 months. (ECF No. 59.)

To release Epstein now would effectively reduce this sentence to approximately 19
months—less than fifteen percent of the bottom of the guidelines range. (ECF No. 76, at 3.) Such
a sentence would not reflect the seriousness with which the Court views Epstein’s crimes, nor the
extent of the harm he caused. Likewise, it would produce a peculiar and unwarranted sentencing
disparity between Epstein and his co-defendants, with the most egregious offender receiving
among the most lenient sentences. (See id} The Court acknowledges that Epstein had a fairly
modest criminal record prior to this offense, and that the risk of recidivism is likely relatively low
given his age and health. However, the Court finds that the severity of his crimes, the massive
accompanying harm, the need to protect the public, and the need for deterrence all weigh strongly
against release. While the Court’s analysis would be different if Epstein were approaching his
final years of confinement, the Court cannot find that a mere 19 months would be an appropriate
sentence for Epstein under § 3553(a).

Denying compassionate release is not a decision the Court makes lightly. The Court is
disturbed by the outbreak at FCI Jesup and particularly troubled by Epstein’s report that he has
been cohorted with 77 other inmates. The Court acknowledges the very real danger posed by the

COVID-19 pandemic and the serious concern that Epstein and his family undoubtedly feel. But
Case 1:17-cr-00453-JKB Document 78 Filed 07/28/20 Page 6 of 6

having considered the factors enumerated under § 3553(a), the Court finds that release at this time
would be inappropriate and that the existing sentence remains the sentence that is “sufficient, but
not greater than necessary” to comply with the purposes of incarceration. 18 U.S.C. § 3553(a).

Epstein’s Motion for Compassionate Release (ECF No. 70) is accordingly DENIED.

DATED this 243 day of July, 2020.

BY THE COURT:

J Dirm Or OL

James K. Bredar
Chief Judge

 
